Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on October 14, 2021. Claims 1, 3-8, 10, 11, 13-18, 20 are pending. 

Response to Amendment
In response to applicant's amendments, claims rejection under 35 U.S.C. 101 is hereby withdrawn. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10, 11, 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basak et al. US2011/0238519 (“Basak”) in view of Hayes et al. US2018/0053237 (“Hayas”).

Regarding claim(s) 1, 11. Basak discloses a method for distributing driving resources, the method comprising:
receiving driving and situation resource information of a host vehicle (FIGS. 4a and 4b jointly depict a process via which a vehicle sells energy to other vehicles.); 
comparing the received driving and situation resource information with occupant preference information to determine whether there is a deficiency of driving resources, a surplus of driving resources, or that the driving and situation resources meet the occupant preferences (FIGS. 4a and 4b jointly depict a process via which a vehicle sells energy to other vehicles.); 
offering a surplus resource to target vehicles if it is determined there is a surplus of driving resources; and making an offer for a resource corresponding to deficient resources of the host vehicle if it is determined there is a deficiency of driving resources (Fig. 4A-fig. 5B, para. 41, e.g. In starting the selling process, the vehicle broadcasts, e.g., over its wireless network a message regarding its surplus (426) along with information including the vehicle's unique id, the amount of energy available for sale and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential buyers (428). If there is no response, a broadcast delay is traversed (430) until one or more potential buyer advertisements are broadcast (432).)
Basak does not explicitly disclose receiving information provided by sensors at a controller of an autonomous host vehicle; processing by the controller the information provided by the sensors to determine driving and situation resource information of the autonomous host vehicle, the driving and situation resource information comprising one or more of a route of the autonomous host vehicle, a lane of travel of the autonomous host vehicle, a parking spot available to the autonomous host vehicle, a driving configuration of the autonomous host vehicle, a speed of the autonomous host vehicle, traffic light status, and traffic light timing;  and controlling the autonomous vehicle based comprising one or more transferred resources.
(fig. 2 vehicle communications, fig. 3A and fig.3B illustrates transfers of parking availability, para. 34, para. 50-para.51, V2V and V2I can transmit speed, and direction of travel. In certain examples, the nodes in a V2V (or V2I) communication system (e.g., vehicles and other reception devices) may use internal clocks with synchronized time signals, and may send transmission times within V2V (or V2I) communications, so that the receiver may calculate its distance from the transmitting node based on the difference between the transmission time and the reception time.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Basak by incorporating the applied teaching of Hayas to improve vehicle to vehicle communication and resource sharing between vehicles.

Regarding claim(s) 3, 13. Basak in view of Hayas further teaches discloses wherein the occupant preference information is that of a driver or an occupant in an autonomous vehicle, and wherein the occupant preference information comprises one or more from among a preferred route to a destination of the host vehicle, a preferred lane to be traveled on by the host vehicle, a preferred, driving configuration of the host vehicle, a preferred parking spot for the host vehicle, a required energy level of the host vehicle, and a preferred speed for the host vehicle (fig. 5a, 518, e.g. If (518) the amount of energy is less than a preset threshold for buying, it would proceed to start the buying process (520); if not, the process stops (522).)

Regarding claim(s) 4, 14. Basak in view of Hayas further teaches wherein the offering the surplus resource to the target vehicles comprises broadcasting a message including an offer to provide one or more from among a route of the host vehicle, a lane of travel of the host vehicle, parking spots available to the host vehicle, a driving configuration of the host vehicle, an energy level of the host vehicle, a speed of the host vehicle, and a price (para. 47, e.g. starting the selling process, the vehicle broadcasts, e.g., over its wireless network a message regarding its deficit or need (526) along with information including the vehicle's unique id, the amount of energy desired or required and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential sellers (528). If there is no response, a broadcast delay is traversed (530) until one or more potential seller advertisements are broadcast (532).)

(para. 48, If it accepts the offer, which in a preferred embodiment is the lowest offer from the most reliable seller (540), a registration takes place (542), where it would record the unique id of the bidder, the offered price and the amount of energy required.)

Regarding claim(s) 6, 16 Basak in view of Hayas further teaches wherein the transferring the surplus resource comprises controlling the host vehicle to provide the offered surplus resource to the target vehicle corresponding to the selected bid from among the target vehicles (para. 29, e.g. Each of the vehicles 310/312/314 sends a return message to vehicle 308, at which point vehicle 308 transfers energy to a selected one of the vehicles (in this case, vehicle 314).)

Regarding claim(s) 7, 17. Basak in view of Hayas further teaches wherein the making an offer for the resource comprises determining whether the resource is being offered by analyzing communication messages from target vehicles or an infrastructure device, transmitting a bid for an offered resource if it is determined that the resource is being offered, and transmitting a bid requesting the resource if it is determined that the resource is not being offered (para. 52, e.g. The localization mechanism can also be more sophisticated. For example, a vehicle can respond when its unique identifier is transmitted by the other party. The other party could transmit the identifiers over a wireless network (similar to keyless entry mechanism). If the vehicles are not in the vicinity of each other, they can transmit their GPS coordinate to other vehicle.)

Regarding claim(s) 8, 18. Basak in view of Hayas further teaches determining if the bid for the resource is accepted, and controlling the vehicle to accept the transfer of the resource if it is determined that the bid is accepted (para. 42, e.g. If it accepts the offer, which in a preferred embodiment is the highest offer from the most reliable buyer (440), a registration takes place (442), where it would record the unique id of the bidder, the offered price and the amount of energy required.)

Regarding claim(s) 10, 20. Basak in view of Hayas further teaches wherein the bid comprises credits allocated to the host vehicle based on one or more from among resource sharing and driving (para. 41, e.g. available for sale and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential buyers (428). If there is no response, a broadcast delay is traversed (430) until one or more potential buyer advertisements are broadcast (432).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666